Jackson, Chief Justice.
The point in this case is, whether, to procession land under sections 2384, 2385, 2386, it is necessary to run all *492around the tract in its entirety belonging to and possessed by the owner, or only around one lot alone under grant of the State, that lot whereupon the line is uncertain or disputed.
The question is not open in this court. Watson vs. Bishop et-al., 69 Ga. 51; Rattaree vs. Morrow, 71 Id. 528 These cases settle the law to be that the entire tract must be marked and surveyed all around it, and that the entire tract is not one lot or any other part of the body of land lying together of the owner, but it is the whole body of land.
Judgment affirmed.